Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 1 of 24 PageID #: 884




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

BAYCO PRODUCTS, INC.                              §
                                                  §
v.                                                §   Civil Action No. 4:19-CV-00648-ALM
                                                  §   Judge Mazzant
PROTORCH COMPANY, INC., SUZHOU                    §
PROTORCH CO., LTD., TIM GOETZ &                   §
ASSOCIATES LLC, HONG HUANG                        §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants ProTorch Company, Inc. (“ProTorch U.S.”),

Suzhou ProTorch Co., Ltd. (“ProTorch China”), Tim Goetz & Associates LLC (“Goetz &

Associates”), and Hong Huang also known as Henry Huang’s (“Huang”) (collectively,

“Defendants”) First Amended Motion to Dismiss the Case and Compel Arbitration (Dkt. #37).

Having considered the motion and the relevant pleadings, the Court finds that the motion should

be granted.

                                       BACKGROUND

  I.   Factual Background

       As early as 2003, Plaintiff Bayco Products, Inc. established a relationship with Changshu

Minghui Appliance Co., Ltd. (“Minghui”), a Chinese manufacturer (Dkt. #33 ⁋ 29). Plaintiff’s

business involves providing a vast array of portable and corded lighting products (Dkt. #33 ⁋ 14),

and Plaintiff used Minghui as an Original Equipment Manufacturer (“OEM”) for several of

Plaintiff’s products (Dkt. #33 ⁋⁋ 21, 29). The President and owner of Minghui is Huang, who is

also a majority owner of ProTorch China and ProTorch U.S. (Dkt. #33 ⁋⁋ 34, 36, 39).

       On March 31, 2010, Plaintiff and Minghui entered into an OEM Agreement (Dkt. #33

⁋ 32). As alleged by Plaintiff, the “OEM Agreement expressly stated that Minghui’s (or Minghui’s
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 2 of 24 PageID #: 885



Affiliates) will not sell, market, or solicit orders regarding the OEM Products in any market . . .”

(Dkt. #33 ⁋ 33). Indeed, Plaintiff asserts that “the selling or provision of OEM Products by

Minghui’s (or Minghui’s Affiliates) to any third party are unauthorized sales or marketing,

especially any sale of similar products to Bayco’s existing or prospective customers” (Dkt. #33

⁋ 33).

         Plaintiff alleges that ProTorch China receives manufactured goods from Minghui and then

represents itself as the OEM for products used, sold, imported, and offered for sale by ProTorch

U.S. (Dkt. #33 ⁋ 43). Specifically, Plaintiff claims that ProTorch U.S. and ProTorch China sell

various electronic portable lighting products, retractable cord reels/reels and lightbulb changer kits

in the United States, particularly to Lowe’s Companies, Inc. (“Lowe’s”) (Dkt. #33 ⁋ 41). ProTorch

U.S. and ProTorch China’s relationship with Lowe’s is how the last defendant, Goetz &

Associates, comes into play.

         Plaintiff previously employed Tim Goetz as its National Accounts Manager during July

1998 through December 2005 (Dkt. #33 ⁋ 43). According to Plaintiff, one of Mr. Goetz’s key

accounts when he worked for Plaintiff was Lowe’s (Dkt. #33 ⁋ 43). It appears that Mr. Goetz

formed a company, Goetz & Associates, after Plaintiff terminated Mr. Goetz (Dkt. #33 ⁋ 44).

Plaintiff used Goetz & Associates as a manufacturer’s representative after signing a

Manufacturer’s Representative Agreement (“MRA”) effective January 1, 2006 (Dkt. #33 ⁋ 44).

According to Plaintiff, Goetz & Associates breached the MRA’s NDA and secured a sales contract

between ProTorch U.S. and Lowe’s related to ProTorch products (Dkt. #33 ⁋ 48). In fact, Plaintiff

repeatedly refers to Goetz as an agent of Defendant ProTorch U.S. and Defendant ProTorch China

in its complaint (Dkt. #33 ⁋⁋ 82, 84, 128–31, 134, 136–37).




                                                  2
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 3 of 24 PageID #: 886



       Plaintiff asserts federal and common-law trademark infringement, federal and common-

law unfair competition, and federal trade dress infringement against ProTorch U.S., ProTorch

China, and Huang (Dkt. #33). Plaintiff asserts violation of the Texas Uniform Trade Secrets Act

and violation of the Defend Trade Secrets Act against all Defendants (Dkt. #33). Plaintiff also has

two breach of contract claims: Plaintiff alleges that Huang is liable for breach of the “Business

Secret” Section of the March 31, 2010, OEM Agreement between Minghui and Plaintiff, and

Plaintiff alleges that Goetz breached his duty under the “Confidential Information” Section of the

January 1, 2006, MRA between Goetz and Plaintiff (Dkt. #33).

 II.   The OEM Agreement

       Plaintiff and Minghui entered into an OEM Agreement on March 31, 2010, where Minghui

agreed to “manufacture various electronic portable lighting products (OEM products)” for Plaintiff

(Dkt. #33 ⁋ 32; Dkt. #33, Exhibit 6). Several provisions of the OEM Agreement are relevant to

Defendants’ Motion to Dismiss the Case and Compel Arbitration.

       The OEM Agreement defines Minghui as “Party A” and Plaintiff as “Party B” (Dkt. #33,

Exhibit 6). The OEM Agreement also contemplates actions taken by Minghui’s affiliates in

performance of the OEM Agreement:

       Party A’s affiliates mentioned in this agreements [sic] refer to other enterprises,
       organizations or individuals associated with Party A including but not limited to its
       factories, organs, subsidiaries, etc. according to China’s existing tax laws,
       regulations and files.

(Dkt. #33, Exhibit 6 ⁋ 1.6). The OEM Agreement then provides that Minghui “will not sell into,

solicit orders from, nor market (either passively or actively) OEM products into any market

worldwide” (Dkt. #33, Exhibit 6 ⁋ 5.3). The OEM Agreement explicitly lists the following acts

as unauthorized sales or marketing:

       5.3.1 Manufacture OEM products beyond purchase orders;


                                                3
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 4 of 24 PageID #: 887



       5.3.2 Sell or provide OEM products to any third party through methods including
       but not limited to below:
       5.3.2.1 directly;
       5.3.2.2 via trading company;
       5.3.2.3 via distributor;
       5.3.2.4 via Party B’s customer; or
       5.3.2.5 via bidding auctions and trade shows
       5.3.3 Express that it holds the right to sell or as an agent of Party B;
       5.3.4 Authorize any third party to sell or as its/Party B’s agent to sell the OEM
       products.
       5.3.5 Sell products similar in design, form, shape or function to Party B’s existing
       or prospective customers.

(Dkt. #33, Exhibit 6). And the OEM Agreement provides that:

       article 5.3 in this chapter shall bind Party A’s affiliates. Party A or its affiliates
       shall stop infringements (if any) upon receiving written notification from Party B
       and be liable for breach of agreement as well as pay compensation to Party B.

(Dkt. #33, Exhibit 6 ⁋ 5.4). Minghui is also liable for “breach of contract if Party A or Party A’s

affiliates infringe the agreement.” (Dkt. #33, Exhibit 6 ⁋ 9.4.2).

       The OEM Agreement’s arbitration clause reads as follows:

       Any dispute should firstly be negotiated to be resolved between both parties. In
       case any negotiation fails, the dispute shall be submit [sic] to CHINA
       INTERNATIONAL           ECONOMIC          AND       TRADE      ARBITRATION
       COMMISSION, SHANGHAI COMMISSION.

(Dkt. #33, Exhibit 6 ⁋ 10.1). The only signatories to the OEM Agreement are Minghui and

Plaintiff (Dkt. #33, Exhibit 6).

III.   Procedural History

           Proceedings Before the Court

       Plaintiff filed suit on September 9, 2019 (Dkt. #1). On December 31, 2019, Defendants

filed their first Motion to Dismiss the Case (Dkt. #20). Defendants also filed a Motion to Stay

Case Pending Resolution of Defendants’ Motion to Compel Arbitration and Dismiss on February

3, 2020 (Dkt. #25). Plaintiff filed an Amended Complaint on March 20, 2020 (Dkt. #33).



                                                 4
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 5 of 24 PageID #: 888



        On April 10, 2020, Defendants filed their First Amended Motion to Dismiss the Case and

Compel Arbitration (Dkt. #37). Plaintiff responded on April 17, 2020 (Dkt. #38). 1 Defendants

filed their reply on April 24, 2020; Plaintiff filed its sur-reply on April 27, 2020 (Dkt. #45;

Dkt. #46). The Court heard argument regarding Defendants’ First Amended Motion to Dismiss

on May 12, 2020 (Dkt. #51). 2

             Simultaneous Arbitration Proceedings

        Interspersed with the proceedings before the Court are several arbitration proceedings. On

December 6, 2019—after negotiating with Plaintiff pursuant to the OEM Agreement’s arbitration

clause—Minghui, ProTorch China, and ProTorch U.S. filed an arbitration petition in the Shanghai

International Economic and Trade Arbitration Commission (“SHIAC”) (Dkt. #37 at p. 10).

SHIAC instituted the arbitration the same day (Dkt. #37 at p. 10). Minghui, ProTorch China, and

ProTorch U.S. later submitted supplemental arbitration requests to SHIAC that they claim

encompass all of Plaintiff’s claims in this lawsuit (Dkt. #37 at p. 10). SHIAC’s arbitration tribunal

was formed on February 17, 2020, and it accepted all of the supplemental arbitration requests the

following week (Dkt. #37 at p. 10). As both parties represented to the Court during the May 12,

2020 hearing, SHIAC scheduled a hearing for this arbitration on June 6, 2020 (Dkt. #52).

        Plaintiff also filed an arbitration petition against Minghui in SHIAC on February 28, 2020

(Dkt. #37 at p. 11). SHIAC instituted the arbitration filed by Plaintiff (Dkt. #37 at p. 11). As both

parties represented to the Court during the May 12, 2020 hearing, SHIAC also scheduled a hearing

for this arbitration on June 6, 2020 (Dkt. #52).



1
  Plaintiff also filed an Emergency Motion for Anti-Suit Injunction Against Defendants Proceeding with Chinese
Arbitration the same day (Dkt. #39). The Court ordered expedited briefing (Dkt. #40). Defendants responded to the
Emergency Motion on April 22, 2020 (Dkt. #41). Plaintiff filed its reply on April 24, 2020 (Dkt. #44).
2
  The Court also heard argument regarding Plaintiff’s Emergency Motion for Anti-Suit Injunction the same day
(Dkt. #51).

                                                       5
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 6 of 24 PageID #: 889



                                      LEGAL STANDARDS

         Defendants seek dismissal—or alternatively, a stay pending arbitration—of this suit

based on an arbitration clause under either Rule 12(b)(1) or Rule 12(b)(3) (Dkt. #37 at p. 11).

  I.   Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a case for lack of subject

matter jurisdiction when the district court lacks statutory and constitutional power to adjudicate

the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998). If a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the Court will

consider the jurisdictional attack under Rule 12(b)(1) before addressing any attack on the legal

merits. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       In deciding the motion, the Court may consider “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the [C]ourt’s resolution of disputed facts.” Lane v. Halliburton, 529 F.3d

548, 557 (5th Cir. 2008) (quoting Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir.

1996)). The Court will accept as true all well-pleaded allegations set forth in the complaint and

construe those allegations in the light most favorable to the plaintiff. Truman v. United States, 26

F.3d 592, 594 (5th Cir. 1994). Once a defendant files a motion to dismiss under Rule 12(b)(1) and

challenges jurisdiction, the party invoking jurisdiction has the burden to establish subject matter

jurisdiction. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). The

Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears certain

that the claimant cannot prove a plausible set of facts to support a claim that would entitle it to

relief. Lane, 529 F.3d at 557.




                                                  6
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 7 of 24 PageID #: 890



 II.   Federal Rule of Civil Procedure 12(b)(3)

       Federal Rule of Civil Procedure 12(b)(3) allows a party to move to dismiss an action for

“improper venue.” FED. R. CIV. P. 12(b)(3). Once a defendant raises improper venue by motion,

“the burden of sustaining venue will be on [the] Plaintiff.” Cincinnati Ins. Co. v. RBP Chem.

Tech., Inc., No. 1:07-CV-699, 2008 WL 686156, at *5 (E.D. Tex. Mar. 6, 2008). “Plaintiff may

carry this burden by establishing facts that, if taken to be true, establish proper venue.” Id.

(citations omitted). The Court “must accept as true all allegations in the complaint and resolve all

conflicts in favor of the plaintiff.” Mayfield v. Sallyport Glob. Holdings, Inc., No. 6:16-CV-459,

2014 WL 978685, at *1 (E.D. Tex. Mar. 5, 2014) (citing Ambraco, Inc. v. Bossclip, B.V., 570 F.3d

233, 237–38 (5th Cir. 2009)).

       In determining whether venue is proper, “the Court may look beyond the complaint to

evidence submitted by the parties.” Ambraco, 570 F.3d at 238. If venue is improper, the Court

must dismiss, “or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” 28 U.S.C. § 1406(a); FED. R. CIV. P. 12(b)(3).

                                             ANALYSIS

  I.   The Convention on the Recognition and Enforcement of Foreign Arbitral Awards

       In 1970, the United States accented to the Convention on the Recognition and Enforcement

of Foreign Arbitral Awards (“Convention”). Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

Inc., 473 U.S. 614, 631 (1985) (citing Convention Done at New York, opened for signature June

10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38). The Convention was implemented that same year

via amendment to the Federal Arbitration Act (“FAA”). Id. (citing Pub. L. No. 91–368, 84 Stat.

692 (July 31, 1970) (codified at 9 U.S.C. §§ 201–208)). “The Convention’s implementing

legislation incorporates the entire FAA, at least to the extent that the FAA does not conflict with

the Convention.” Todd v. Steamship Mut. Underwriting Ass’n (Bermuda) Ltd., 601 F.3d 329, 332

                                                   7
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 8 of 24 PageID #: 891



(5th Cir. 2010) (citing 9 U.S.C. § 208; Yusuf Ahmed Alghanim & Sons v. Toys “R” Us, Inc., 126

F.3d 15, 20 (2d Cir. 1997)).

        The parties agree that the arbitration clause in the OEM Agreement is governed by the

Convention (Dkt. #37 at p. 12; Dkt. #38 at p. 6). “If an international arbitration clause falls under

the Convention Act, ‘the Convention requires district courts to order arbitration.’” Lim v. Offshore

Specialty Fabricators, Inc., 404 F.3d 898, 903 (5th Cir. 2005) (quoting Sedco, Inc. v. Petroleos

Mexicanos Mexican Nat. Oil Co., 767 F.2d 1140, 1145 (5th Cir. 1985)) (citing 9 U.S.C. § 201).

Determining whether the Convention requires compelling arbitration in a given case is a “very

limited inquiry.” Freudensprung v. Offshore Tech. Services, Inc., 379 F.3d 327, 339 (5th Cir.

2004) (citation omitted). So, a Court should compel arbitration if: “(1) there is a written agreement

to arbitrate the matter; (2) the agreement provides for arbitration in a Convention signatory nation;

(3) the agreement arises out of a commercial legal relationship; and (4) a party to the agreement is

not an American citizen.” Id. (internal quotation omitted) (citation omitted). Once these four

requirements are met, the Court must order arbitration unless the Court finds that the agreement is

null and void, inoperative, or incapable of being performed. Id. (quoting Sedco, 767 F.2d at 1146).

Essentially, this analysis goes to the validity of the arbitration clause.

        But the question here is not whether a valid arbitral clause was formed under the

Convention, which neither party disputes (Dkt. #37 at p. 12; Dkt. #38 at p. 6). The two questions

here concern the scope of the arbitration clause: (1) whether the scope of the clause covers these

parties—Plaintiff, who is a signatory to the OEM Agreement, and Defendants, who are non-

signatories; and (2) whether the scope of the clause covers Plaintiff’s asserted causes of action.

For that analysis, the Court looks to the intent of the parties “as expressed in the terms of the




                                                   8
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 9 of 24 PageID #: 892



agreement” and to “background principles of state contract law . . . .” See Brittania-U Nigeria,

Ltd. v. Chevron USA, Inc., 866 F.3d 709, 715 (5th Cir. 2017) (quotations omitted).

 II.   Defendants May Compel Arbitration

       “[W]here a contract contains an arbitration clause, there exists a strong presumption that

arbitration should not be denied ‘unless it can be said with positive assurance that an arbitration

clause is not susceptible of an interpretation which would cover the dispute at issue.’” Phillips

Petroleum Co. v. Marathon Oil Co., 794 F.2d 1080, 1081 (5th Cir. 1986)). “[T]he federal policy

favoring arbitration ‘applies with special force in the field of international commerce.’” Francisco

v. STOLT ACHIEVEMENT MT, 293 F.3d 270, 275 (5th Cir. 2002) (quoting Mitsubishi Motors,

473 U.S. at 631).

       Here, two independent reasons exist to compel arbitration. First, “[w]ho is actually bound

by an arbitration agreement is a function of the intent of the parties, as expressed in the terms of

the agreement.”     Brittania-U, 866 F.3d at 715 (quotation omitted) (alteration in original).

Plaintiff—a signatory to the OEM Agreement—contemplated that as affiliates of Minghui,

Defendants would not only comply with the OEM Agreement but would be held accountable for

violations of the OEM Agreement. So, the arbitral clause itself is susceptible of an interpretation

that covers the parties at issue. And the arbitration clause in the OEM Agreement contemplates

that “any dispute . . . shall be submit[ted]” to arbitration. There could hardly be “broader general

language” than the “any dispute” language found in the OEM Agreement’s arbitration clause. See

Sedco, 767 F.2d at 1145 (quoting Caribbean Steamship Co. v. Sonmez Denizcilik Ve Ticaret, 598

F.2d 1264, 1266 (2d Cir. 1979)). Because the arbitral clause itself is readily susceptible of an




                                                 9
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 10 of 24 PageID #: 893



interpretation that covers both the parties and the disputes at issue, arbitration must be compelled

on this ground alone.

        The second, independent ground to compel arbitration here is that under either a direct-

benefits estoppel or an intertwined-claim estoppel theory, non-signatory Defendants can compel

arbitration under the OEM Agreement. While the Supreme Court of the United States is set to

decide whether the Convention permits a non-signatory to an arbitration agreement to compel

arbitration based on the doctrine of equitable estoppel, see GE Energy Power Conversion France

SAS, Corp. v. Outokumpu Stainless USA, LLC, 139 S. Ct. 2776 (2019), the current law in the Fifth

Circuit permits non-signatories to use estoppel theories to enforce arbitration clauses under the

Convention. Cf. Brittania-U, 866 F.3d at 715 (explaining that when presented with an arbitral

clause governed by the Convention without a delegation-of-arbitrability clause, a court would

determine whether a contract can be enforced “by or against nonparties to the contract through

assumption, piercing the corporate veil, alter ego, incorporation by reference, third-party

beneficiary theories, waiver and estoppel.”); Todd, 601 F.3d at 333–35, 334 nn.10–11. Unless the

Supreme Court or the en banc Fifth Circuit overrules this line of cases, the Court is bound to

faithfully apply the law. See, e.g., Billiot v. Puckett, 135 F.3d 311, 316 (5th Cir. 1998). And an

application of the estoppel theories argued by Defendants shows that Defendants may properly

compel arbitration of this dispute. 3

             The Arbitration Clause’s Plain Language

        “[I]t is the language of the contract that defines the scope of disputes subject to arbitration.”

E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 289 (2002) (citation omitted). And—consistent with

the general rule—the Fifth Circuit has recognized in a Convention case that “whenever the scope


3
 Because the Court finds that it must compel arbitration, it will not reach Defendants’ argument for dismissal under
Rule 12(b)(6).

                                                        10
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 11 of 24 PageID #: 894



of an arbitration clause is in question, the court should construe the clause in favor of arbitration.”

Sedco, 767 F.2d at 1145 (citation omitted).

          The OEM Agreement’s arbitration clause is both simple and broad:

          Any dispute should firstly be negotiated to be resolved between both parties. In
          case any negotiation fails, the dispute shall be submit [sic] to CHINA
          INTERNATIONAL           ECONOMIC          AND       TRADE      ARBITRATION
          COMMISSION, SHANGHAI COMMISSION.

(Dkt. #33, Exhibit 6 ⁋ 10.1). In order for Defendants to be able to compel arbitration under the

terms of the OEM Agreement, the Court must answer two questions: (1) were Defendants—as

agents or affiliates of Minghui—intended to be covered by the arbitration clause; and (2) are

Plaintiff’s claims here covered by the scope of the arbitration clause. The Court finds that the

answer to both is, “yes.” Thus, under a plain reading of the OEM Agreement’s arbitration clause,

the Court grants Defendants’ motion to compel arbitration.

                 i.   The Clause Covers Defendants, Who Are Minghui’s Affiliates

          As Defendants argue, the plain language of the OEM Agreement evinces that Defendants

were intended to be covered by the arbitration clause (Dkt. #37 at p. 15; Dkt. #45 at p. 3). The

OEM Agreement contemplates Minghui’s affiliates having a major role in the performance of

producing the OEM products—so much so that “Party A’s affiliates” is a defined term (Dkt. #33,

Exhibit 6 ⁋ 1.6). 4 The OEM Agreement explicitly prohibits Minghui and Minghui’s affiliates from

engaging in unauthorized sales or marketing (Dkt. #33, Exhibit 6, ch. V). The OEM Agreement

explicitly makes Minghui’s affiliates liable to Plaintiff for any infringements of the Agreement

(Dkt. #33, Exhibit 6 ⁋ 5.4). And the OEM Agreement even makes Minghui liable for breach of

contract if Minghui or Minghui’s affiliates infringe the agreement (Dkt. #33, Exhibit 6 ⁋ 9.4.2).

The OEM Agreement clearly “bind[s]” Minghui’s affiliates and requires Minghui’s affiliates to


4
    Minghui is “Party A” under the OEM Agreement.

                                                    11
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 12 of 24 PageID #: 895



perform in accordance with the Agreement’s terms (Dkt. #33, Exhibit 6 ⁋ 5.4). The question now

is, does the arbitration clause in that same Agreement bind Minghui’s affiliates. Unless the text

of the arbitration clause is incapable of an interpretation that would cover Minghui’s affiliates,

Minghui’s affiliates are covered by the clause. See Phillips Petroleum Co., 794 F.2d at 1081. But

in interpreting the arbitration clause, the Court may not “reach a result inconsistent with the plain

text of the contract . . . .” Waffle House, Inc., 534 U.S. at 294.

       The OEM Agreement’s arbitration clause consists of two distinct sentences. First, it

provides that “[a]ny dispute should firstly be negotiated to be resolved between both parties”

(Dkt. #33, Exhibit 6 ⁋ 10.1). Next, it directs that, “[i]n case any negotiation fails, the dispute shall

be” submitted to arbitration (Dkt. #33, Exhibit 6 ⁋ 10.1). The first sentence is better read to

contemplate that Plaintiff and Minghui alone are required to negotiate any dispute, rather than

Plaintiff and Minghui’s affiliates. The clause refers to “both parties,” not “all parties”—the former

better contemplates that only Plaintiff and Minghui are required to negotiate “any dispute.” See

Both, Oxford English Dictionary (3d ed. 2016) (“With reference to two things, people, or groups

previously specified: the two (without exception); the one as well as the other.”). This reading is

further reinforced by the termination provision of the OEM Agreement, which allows termination

if the “parties have so agreed” (Dkt. #33, Exhibit 6 ⁋ 9.2.1). The Court finds it highly unlikely

that a valid termination could occur if one of Minghui’s affiliates agreed with Plaintiff to terminate

the OEM Agreement without Minghui’s agreement. Nor could Defendants persuade the Court

otherwise when asked about the proper interpretation of the word “parties” at the May 12 hearing.

The Court finds that “both parties” under the plain text of the contract refers to Plaintiff and

Minghui, not Plaintiff and Minghui’s affiliates.




                                                   12
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 13 of 24 PageID #: 896



         Yet that is not the sentence compelling arbitration. This first sentence only requires an

initial negotiation in the event of a dispute. It is the second sentence that compels arbitration if

the negotiation between Plaintiff and Minghui fails to resolve the dispute. And this sentence is

broad enough to encompass and bind Minghui’s affiliates. Indeed, “[i]n case any negotiation fails”

on “any dispute,” the dispute “shall be” submitted to arbitration. (Dkt. #33, Exhibit 6 ⁋ 10.1)

(emphasis added). As Defendant correctly points out, Minghui’s affiliates played an indispensable

role in Minghui’s performance of the OEM Agreement, something that the terms of the Agreement

make clear (Dkt. #37 at p. 16). The OEM Agreement not only binds Minghui’s affiliates at several

points in the contract, but it explicitly makes Minghui’s affiliates directly liable to Plaintiff in the

event that the affiliates breach their obligations under the Agreement. The arbitration clause

contemplates that any dispute will be submitted to arbitration. The plain language of the clause

displays the parties’ intent that Minghui’s affiliates be bound by the arbitration clause, just as

Minghui’s affiliates are bound to other provisions of the OEM Agreement. 5

         Plaintiff disagrees, quoting primarily from a Supreme Court of Texas case, In re Merrill

Lynch Trust Co. FSB, 235 S.W.3d 185 (Tex. 2007). Plaintiff cites the proposition from Merrill

Lynch that “arbitration agreements generally do not apply to all corporate affiliates.” 235 S.W.3d

at 191. True. But the key word is “generally.” The arbitration clause in the OEM Agreement

does not apply to Minghui’s affiliates under the operation of some (nonexistent) general rule that

affiliates may always enforce arbitration clauses—it applies because the intent of the parties, as



5
  The fact that only Plaintiff and Minghui—and not Plaintiff and Minghui’s affiliates—are tasked with negotiating
disputes before proceeding to arbitration does not counsel against this conclusion. In fact, this requirement fits with
the structure of the OEM Agreement. Not only are Minghui’s affiliates liable to Plaintiff under the OEM Agreement,
but Minghui itself is liable to Plaintiff for any of the affiliate’s breaches. And ostensibly, Minghui would have some
level of control or influence over its affiliates’ actions, meaning Minghui could try and correct an affiliates’ breach of
the OEM Agreement. So, the fact that Plaintiff and Minghui must first try to negotiate a global resolution of all
disputes does nothing to undermine the conclusion that the arbitration clause contemplates that any dispute between
Plaintiff and Minghui’s affiliates must be submitted to arbitration.

                                                           13
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 14 of 24 PageID #: 897



expressed by the plain language of the OEM Agreement, compels arbitration of any dispute

involving either Minghui or Minghui’s affiliates.

       As Plaintiff also correctly identifies, parties typically “shape [arbitration] agreements to

their liking by specifying with whom they will arbitrate . . . .” Lamps Plus, Inc. v. Varela, 139 S.

Ct. 1407, 1416 (2019). Plaintiff did not “shape” the OEM Agreement to exclude Minghui’s

affiliates from the command that “any dispute . . . shall be” submitted to arbitration—a command

found within an agreement that discusses Minghui’s affiliates, binds Minghui’s affiliates, and

makes Minghui’s affiliates liable to Plaintiff for any breach. Cf. In re Merrill Lynch, 235 S.W.3d

at 191 (explaining that where Merrill Lynch’s cash-management agreements “referred to some

affiliates and third parties, but not [affiliates] ML Trust or ML Life,” which had their own contracts

with the plaintiffs devoid of any arbitration clause, neither ML Trust nor ML Life could compel

arbitration). The arbitration clause does not bind Minghui’s affiliates simply because they are

affiliates of Minghui. Rather, the plain language of the OEM Agreement shows an intent to bind

Minghui’s affiliates to the arbitration clause. And the fact that Plaintiff—a signatory to the OEM

Agreement—is now seeking to avoid the Agreement’s arbitration clause because it does not

explicitly mention Minghui’s affiliates further weakens Plaintiff’s position. Cf. Brittania-U, 866

F.3d at 714–15 (analyzing Contec Corporation v. Remote Solution, Co., 398 F.3d 205, 211 (2d

Cir. 2005)) (holding that an arbitration clause’s delegation of arbitrability to the arbitrator applied

to two non-signatories—despite the clause’s silence regarding whether it binds non-signatories—

in large part because the party seeking to avoid arbitration was a signatory whose expectation and

intent was to proceed with arbitration).

       Further, Defendants here are all Minghui’s affiliates under the terms of the OEM

Agreement.     Minghui’s affiliates refers “to other enterprises, organizations or individuals



                                                  14
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 15 of 24 PageID #: 898



associated with [Minghui] including but not limited to its factories, organs, subsidiaries, etc.

according to China’s existing tax laws, regulations and files” (Dkt. #33, Exhibit 6 ⁋ 1.6). Plaintiff

does not refute Defendants’ contention that Plaintiff expressly admitted in its arbitration petition

with SHIAC that Defendant ProTorch U.S. and Defendant ProTorch China are Minghui’s affiliates

(Dkt. #37 at p. 8). Nor does Plaintiff dispute the fact that Defendant ProTorch U.S. and Defendant

ProTorch China share the same management team as Minghui and are under the direct control of

Defendant Huang and Minghui in terms of capitals, operations, purchases, and sales (Dkt. #37 at

p. 15).

          In fact, it does not appear to the Court that Plaintiff seriously disputes whether Defendants

are Minghui’s affiliates for purposes of the OEM Agreement except for Goetz & Associates, which

Plaintiff labels an independent contractor (Dkt. #38 at p. 4). 6 However, Plaintiff identified Goetz

& Associates as an agent of Defendant ProTorch U.S. and Defendant ProTorch China in Plaintiff’s

Amended Complaint (Dkt. #33 ⁋⁋ 5, 82). And as addressed above, both Defendant ProTorch U.S.

and Defendant ProTorch China are Minghui’s affiliates. Accordingly, the Court finds that by

Plaintiff’s own pleading, Goetz & Associates is one of Minghui’s affiliates for purposes of the

OEM Agreement.




6
  Plaintiff does spend time discussing alter-ego liability to contend that “[t]here is no dispute that in the eyes of the
law, separate corporate entities and individual owners thereof may not be treated as ‘one and the same’ as each other,
however otherwise ‘related’ or ‘affiliated’ they may be to each other, absent alter ego liability” (Dkt. #46 at pp. 1–2).
But just like Plaintiff’s argument that “generally,” arbitration agreements do not apply to all corporate affiliates, this
argument misses the mark—and for the same reason. Defendants do not assert that they may compel arbitration by
virtue of being Minghui’s affiliates in a vacuum. The OEM Agreement explicitly defines, binds, and makes Minghui’s
affiliates liable to Plaintiff for breaching the Agreement. It is on this basis—the plain language of the Agreement,
which evinces the parties’ intent that Minghui’s affiliates be covered by the arbitration clause—that Defendants may
compel arbitration here. It is not, as Plaintiff’s argument would suggest, on the basis of some general corporate
affiliation.

                                                           15
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 16 of 24 PageID #: 899



               ii.   The Clause Covers Plaintiff’s Claims

          Having determined that the plain language of the OEM Agreement’s arbitration clause

applies to all Defendants, the Court turns to whether the scope of the arbitration clause is broad

enough to cover all of Plaintiff’s claims. The Court finds that it is.

          Plaintiff asserts federal and common-law trademark infringement, federal and common-

law unfair competition, and federal trade dress infringement against ProTorch U.S., ProTorch

China, and Huang (Dkt. #33). Plaintiff asserts violation of the Texas Uniform Trade Secrets Act

and violation of the Defend Trade Secrets Act against all Defendants (Dkt. #33). Plaintiff also has

two breach of contract claims: Plaintiff alleges that Huang is liable for breach of the “Business

Secret” Section of the March 31, 2010, OEM Agreement between Minghui and Plaintiff, and

Plaintiff alleges that Goetz breached his duty under the “Confidential Information” Section of the

January 1, 2006, MRA between Goetz and Plaintiff (Dkt. #33). Despite only asserting one breach

of the OEM Agreement, the broad scope of the arbitration clause covers the remainder of Plaintiff’s

claims.

          There is no argument from Plaintiff that the “any dispute” language in the arbitration clause

makes the scope of the clause broad. Indeed, there could hardly be “broader general language” in

an arbitration clause. See Sedco, 767 F.2d at 1145. But Plaintiff asserts that because it chose to

sue not on the contract, but rather on other sources of obligation, the scope of the clause does not

cover any of its claims except the breach of contract claim against Huang (Dkt. #38 at pp. 5–6).

Plaintiff’s argument is unpersuasive.

           As Defendants argue, broad arbitration clauses like the one here “are not limited to claims

that literally ‘arise under the contract,’ but rather embrace all disputes between the parties having

a significant relationship to the contract regardless of the label attached to the dispute.” Shoebacca,

Ltd. v. K-2 Corp., 3:17-CV-0473-G, 2017 WL 3115159, at *3 (N.D. Tex. July 21, 2017) (quoting
                                                   16
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 17 of 24 PageID #: 900



Pennzoil Expl. & Prod. Co. v. Ramco Energy Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998)). Thus,

“it is only necessary that the dispute ‘touch’ matters covered by the [OEM Agreement] to be

arbitrable.” See Pennzoil, 139 F.3d at 1068 (citations omitted). All of Plaintiff’s claims here have

a significant relationship to the OEM Agreement.

       The OEM Agreement establishes Plaintiff’s relationship with both Minghui and Minghui’s

affiliates so that they can manufacture “various electronic portable lighting products (OEM

products)” for Plaintiff (Dkt. #33, Exhibit 6). Additionally, the OEM Agreement explicitly

prohibits Minghui and Minghui’s affiliates from “sell[ing] into, solicit[ing] orders from, [or]

market[ing] (either passively or actively) OEM products into any market worldwide” (Dkt. #33,

Exhibit 6 ⁋ 5.3). The OEM Agreement explicitly lists the following acts as unauthorized sales or

marketing:

       5.3.1 Manufacture OEM products beyond purchase orders;
       5.3.2 Sell or provide OEM products to any third party through methods including
       but not limited to below:
       5.3.2.1 directly;
       5.3.2.2 via trading company;
       5.3.2.3 via distributor;
       5.3.2.4 via Party B’s customer; or
       5.3.2.5 via bidding auctions and trade shows
       5.3.3 Express that it holds the right to sell or as an agent of Party B;
       5.3.4 Authorize any third party to sell or as its/Party B’s agent to sell the OEM
       products.
       5.3.5 Sell products similar in design, form, shape or function to Party B’s existing
       or prospective customers.

(Dkt. #33, Exhibit 6). Paying attention to the substance of Plaintiff’s claims, rather than the label

of the claims, confirms that this dispute has a significant relationship to the OEM Agreement:

   •   By way of example, Bayco discovered (and Minghui acknowledged after questioning by
       Bayco) that from 2006, Huang (through Minghui) applied for and received nine design
       patents on Bayco’s OEM Products from the Chinese Patent Office (Dkt. #33 ⁋ 50);

   •   The ProTorch Defendants have adopted ornamental designs that are knock-offs to those
       used by Bayco (Dkt. #33 ⁋ 58);


                                                 17
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 18 of 24 PageID #: 901



    •   Yet again, Bayco’s 8 1/2” clamp light with “Grip-Tite Super Clamp” is identified as “SL-
        301.” Similarly, the ProTorch Defendants’ 8 1/2” clamp light with a “Clamp Light with
        Tight Grip” is identified as “PTC301.” The two are shown side-by-side below (Dkt. #33 ⁋
        67);

    •   Since Mendez was part of the inner circle of Bayco management, he had full detailed
        knowledge of Bayco’s business operations and activities which gave the ProTorch
        Defendants everything needed to copy Bayco’s business model exactly (Dkt. #33 ⁋ 80);

    •   Mendez’s expertise in Bayco’s business model and operations combined with Goetz gave
        the ProTorch Defendants a perfect team to quickly undermine Bayco’s business model and
        undercut Bayco’s pricing to secure winning contracts for the ProTorch Defendants
        (Dkt. #33 ⁋ 81);

    •   The Defendants, with Defendant Huang and Defendant Goetz and Mendez acting as agents
        of Defendant ProTorch U.S. and ProTorch China, specifically acquired by improper means,
        used, and disclosed Bayco’s Trade Secrets (Dkt. #33 ⁋ 82);

    •   [A]t some point in time in an estimated first half of 2018, Goetz secured a sales contract
        between ProTorch U.S. and Lowe’s related to ProTorch products, including clamp lights
        and cord reels (Dkt. #33 ⁋ 48);

    •   The ProTorch Defendants used Bayco’s confidential information related to Bayco’s
        customers in an unauthorized manner. The ProTorch Defendants used information related
        to Bayco’s customer, Lowe’s, to solicit orders from Lowe’s by undercutting Bayco’s prices
        (Dkt. #33 ⁋ 168).

        Plaintiff’s allegations are significantly related to the OEM Agreement and the Agreement’s

explicit prohibitions on Minghui and Minghui’s affiliates’ ability to participate in the unauthorized

sales or marketing of OEM products. Plaintiff admits as much in its First Amended Complaint,

noting that “all State law claims”—which includes Plaintiff’s claim that the OEM Agreement was

breached—are “inextricably intertwined with the federal law claims” (Dkt. #33 ⁋ 11). Plaintiff

cannot avoid the Agreement’s broad arbitration cause through the cause-of-action labels attached

to its allegations.

        And this conclusion applies to Goetz & Associates as well. Although Plaintiff asserts that

Goetz & Associates breached a separate contractual obligation outside of the OEM Agreement,

Plaintiff repeatedly refers to Goetz & Associates as an “agent of ProTorch U.S. and ProTorch


                                                 18
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 19 of 24 PageID #: 902



China,” who: (1) acquired Plaintiff’s confidential information in order to secure a sales contract

with one of Plaintiff’s customers, Lowe’s; (2) on behalf of ProTorch U.S., one of Minghui’s

affiliates under the OEM Agreement; so that (3) ProTorch U.S. could sell its competing OEM

products to Lowe’s in direct violation of the OEM Agreement (Dkt. #33 ⁋⁋ 48, 134). Thus,

Plaintiff’s claim against Goetz & Associates has a significant relationship to the OEM

Agreement’s prohibition on “sell[ing] into, solicit[ing] orders from, [or] market[ing] (either

passively or actively) OEM products into any market worldwide” (Dkt. #33, Exhibit 6 ⁋ 5.3). And

by claiming that Goetz & Associates was acting as an agent of ProTorch U.S.—who is itself

Minghui’s affiliate for purposes of the OEM Agreement—Plaintiff explicitly places Goetz &

Associates within the ambit of the OEM Agreement. Accordingly, the Court finds that the scope

of the arbitration clause covers all of Plaintiff’s claims. 7

               Defendants May Enforce the Arbitration Clause on Estoppel Grounds

           The Court also grants Defendants’ motion for a second, independent reason: under both

direct-benefits estoppel and intertwined-claims estoppel, Defendants may compel arbitration of

this dispute. 8

                   i.   Direct-Benefits Estoppel

           Under Texas law, 9 “[d]irect benefits estoppel applies when the claim depends on the

contract’s existence and would be ‘unable to stand independently without the contract.’” Hays v.




7
  This analysis—concerning what claims are covered by the OEM Agreement’s arbitration clause—carries over into
the next section regarding estoppel, see infra Section II.B., which is predominantly a question of who can enforce the
clause.

8
  To the extent that the Supreme Court of the United States holds in GE Energy Power Conversion France SAS, Corp.
v. Outokumpu Stainless USA, LLC, 139 S. Ct. 2776 (2019), that estoppel theories based on domestic law cannot be
used by non-signatories to enforce arbitration clauses under the Convention, the Court’s analysis regarding the plain
language of the OEM Agreement would still result in the Court compelling arbitration under these facts.

9
    Both parties apply Texas law on the question of estoppel.

                                                           19
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 20 of 24 PageID #: 903



HCA Holdings, Inc., 838 F.3d 605, 609 (5th Cir. 2016) (citation omitted). “[W]hether a claim

seeks a direct benefit from a contract containing an arbitration clause turns on the substance of the

claim, not artful pleading.” In re Weekley Homes, L.P., 180 S.W.3d 127, 131–32 (Tex. 2005). If

the claims arise: (1) solely from the contract; or (2) must be determined by reference to the contract,

then the claim is “on the contract.” Id. at 132. When the substance of a claim “arises from general

obligations imposed by state law, including statutes, torts and other common law duties, or federal

law, rather than from contract, direct benefits estoppel does not apply, even if the claim refers to

or relates to the contract.” Hays, 838 F.3d at 609 (quoting G.T. Leach Builders, LLC v. Sapphire

V.P., LP, 458 S.W.3d 502, 519 (Tex. 2015)) (quotation marks omitted).

       But if a litigant pursues even a single claim “‘on the contract,’ then [it] must pursue all

claims—tort and contract—in arbitration.” Weekley Homes, 180 S.W.3d at 132 & n.25 (citing

Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 271 (Tex. 1992), for the proposition that a DTPA

claim that was factually intertwined with a contract claim was subject to the contract’s arbitration

clause). This rule is grounded in equity: if a party wants to avoid a valid arbitration clause, it must

waive claims on the contract that it may be entitled to but that would invoke arbitration. See id. at

132.

       Here, Plaintiff brings a breach of contract claim. Plaintiff’s First Amended Complaint

alleges that Defendant Huang breached the OEM Agreement (Dkt. #33 ⁋⁋ 99–100). Under a plain

application of the rule from Weekley Homes, then, Plaintiff must pursue all claims in arbitration.

Id. Plaintiff resists this natural conclusion, essentially arguing that although it could have brought

more breach of contract claims, it chose to rely on other sources of law and, making direct-benefits

estoppel inapplicable (Dkt. #38 at p. 6). But then, Plaintiff concedes—as it must—that it did assert

a breach of the OEM Agreement against Defendant Huang (Dkt. #38 at p. 6 n.6). “[E]quity does



                                                  20
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 21 of 24 PageID #: 904



not allow a party to ‘seek to hold the non-signatory liable pursuant to duties imposed by the

agreement, which contains an arbitration provision, but, on the other hand, deny arbitration’s

applicability because the defendant is a non-signatory.’” Brown v. Pac. Life Ins. Co., 462 F.3d

384, 398 (5th Cir. 2006) (quoting Grigson v. Creative Artists Agency L.L.C., 210 F.3d 524, 528

(5th Cir. 2000)). Yet that is exactly what Plaintiff tries to do here. Under direct-benefits estoppel,

Defendants may compel arbitration here. 10

                ii.   Intertwined-Claims Estoppel

         As Plaintiff correctly recognizes, the Supreme Court of Texas has not yet held that

intertwined-claims estoppel is a valid theory of estoppel (Dkt. #38 at pp. 4–5). But in Hays, the

Fifth Circuit made an Erie guess that the Supreme Court of Texas would adopt intertwined-claims

estoppel if presented with the question. 838 F.3d at 610–12. So, until told otherwise by the

Supreme Court of Texas, this Court will apply the doctrine of intertwined-claims estoppel to

“dismiss ‘strategic pleading’ that seeks to avoid arbitration.” Id. at 610 (quoting In re Merrill

Lynch, 235 S.W.3d at 194). Such is the case here.

         Intertwined-claims estoppel contemplates “compel[ing] arbitration when a nonsignatory

defendant has a ‘close relationship’ with one of the signatories and the claims are ‘intimately

founded in and intertwined with the underlying contract obligations.’” Id. (quoting In re Merrill

Lynch, 235 S.W.3d at 193–94) (alteration in original). This theory of estoppel applies when “there

is a ‘tight relatedness of the parties, contracts, and controversies.’” Id. (quoting JLM Indus., Inc.



10
   Plaintiff also argues that Defendants cannot rely on theories of estoppel for arbitration clauses governed by the
Convention, citing to Outokumpu Stainless USA, LLC v. Converteam SAS, 902 F.3d 1316 (11th Cir. 2018), cert.
granted sub nom. GE Energy Power Conversion France SAS, Corp. v. Outokumpu Stainless USA, LLC, 139 S. Ct.
2776, 204 L. Ed. 2d 1156 (2019) (Dkt. #38 at p. 6). As already addressed by the Court, Outokumpu does not represent
the law within the Fifth Circuit. See supra Part II; Outokumpu, 902 F.3d at 1325–26 (citing Sphere Drake Ins. PLC
v. Marine Towing, Inc., 16 F.3d 666 (5th Cir. 1994), as a counterexample to the Eleventh Circuit’s holding that a non-
signatory cannot enforce arbitration clauses governed by the Convention). And the Supreme Court has not yet released
its decision in that case.

                                                         21
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 22 of 24 PageID #: 905



v. Stolt-Nielsen SA, 387 F.3d 163, 177 (2d Cir. 2004)). And it applies to “to prevent signatories to

an arbitration agreement from avoiding arbitration simply by suing ‘nonsignatory principals or

agents for pulling the strings.’” Id. at 611 (quoting In re Merrill Lynch, 235 S.W.3d at 194).

        The Court finds that Defendants—non-signatories to the OEM Agreement—have a close

relationship with Minghui, a signatory to the Agreement. First, Plaintiff does not seriously dispute,

with the exception of Goetz & Associates, that all Defendants are affiliates of Minghui (Dkt. #38

at p. 4). Nor could Plaintiff: Huang is the president and owner of Minghui; Huang is also the

controlling shareholder of ProTorch U.S. and ProTorch China, both of which are affiliates of

Minghui involved with Minghui’s responsibilities under the OEM Agreement (Dkt. #37 at p. 21).

See supra Section II.A.i. And though Plaintiff claims in its response that Goetz & Associates is

an independent contractor, Plaintiff labeled Goetz & Associates an agent of Defendant ProTorch

U.S. and Defendant ProTorch China in Plaintiff’s Amended Complaint (Dkt. #33 ⁋⁋ 5, 82). See

supra Section II.A.i. All Defendants have a close relationship with Minghui, a signatory to the

OEM Agreement.

          And the Court concludes that Plaintiff’s claims are intertwined with the underlying

obligations imposed by the OEM Agreement. Plaintiff admits as much in its First Amended

Complaint, noting that “all State law claims”—which includes Plaintiff’s breach of contract

claim—are inextricably intertwined with the federal law claims (Dkt. #33 ⁋ 11). 11 Additionally,

all of Plaintiff’s claims relate to the contractual obligation imposed on Minghui and its affiliates

to refrain from any “unauthorized sales or marking” of OEM products (Dkt. #33, Exhibit 6, Section

V). Because there is a “tight relatedness of the parties, contracts, and controversies,” intertwined-




11
  Plaintiff also accedes that intertwined-benefits estoppel “presents a close[] issue” here—though certainly not a
concession, the Court notes the hesitancy in Plaintiff’s argument (Dkt. #46 at p. 5).

                                                       22
Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 23 of 24 PageID #: 906



claims estoppel allows Defendants to compel arbitration under the OEM Agreement. See Hays

838 F.3d at 612–13.

III.    Dismissal is Appropriate

        Courts within the Fifth Circuit may dismiss a case when all claims are or must be submitted

to arbitration. Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 839 (5th Cir. 2018); see also Alford

v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (“The weight of authority

clearly supports dismissal of the case when all of the issues raised in the district court must be

submitted to arbitration.”) (emphasis in original). The Fifth Circuit has not decided whether Rule

12(b)(1) or Rule 12(b)(3) is the proper rule for motions to dismiss based on an arbitration or forum-

selection clause. Noble Drilling Services, Inc. v. Certex USA, Inc., 620 F.3d 469, 472 n.2 (5th Cir.

2010). However, the Fifth Circuit has “accepted Rule 12(b)(3) as a proper method for dismissal”

in this context. Id.

       As the Court explained above, all Plaintiff’s claims are subject to the OEM Agreement’s

arbitration clause for two independent reasons. Accordingly, the Court dismisses Plaintiff’s claims

under Rule 12(b)(3).

                                         CONCLUSION

       It is therefore ORDERED that Defendants’ First Amended Motion to Dismiss the Case

and Compel Arbitration (Dkt. #37) is hereby GRANTED.                 Plaintiff’s claims are hereby

DISMISSED without prejudice.

       It is further ORDERED that Defendants’ Motion to Stay Case Pending Resolution of

Defendants’ Motion to Compel Arbitration and Dismiss (Dkt. #25) and Plaintiff’s Emergency

Motion for Anti-Suit Injunction Against Defendants Proceeding with Chinese Arbitration

(Dkt. #39) are DENIED as moot.



                                                 23
    Case 4:19-cv-00648-ALM Document 53 Filed 05/21/20 Page 24 of 24 PageID #: 907

.

            All relief not previously granted is hereby DENIED. The Clerk is directed to close this

    civil action.

            IT IS SO ORDERED.

            SIGNED this 21st day of May, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  24
